Case 0:19-cv-62061-AHS Document 22 Entered on FLSD Docket 01/22/2020 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-62061-CIV-SINGHAL/VALLE

  KETZYA RIOS,

        Plaintiff,

  vs.

  THE LAW OFFICES OF MITCHELL D. BLUHM
  & ASSOCIATES, LLC, CF MEDICAL LLC,
  CAPIO PARTNERS, LLC, and EMERGENCY
  PHYSICIANS SOLUTIONS OF SOUTH
  FLORIDA, LLC,

       Defendants.
  ______________________________________/

        ORDER SETTING TRIAL AND PRE-TRIAL SCHEDULE, REQUIRING
    MEDIATION, AND REFERRING CERTAIN MATTERS TO MAGISTRATE JUDGE

        THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning

  on June 22, 2020, at 9:00 a.m. Calendar call will be held at 10:00 a.m. on Friday, June

  19, 2020. No pre-trial conference will be held unless a party requests one at a later date

  and the Court determines that one is necessary. Unless instructed otherwise by

  subsequent order, the trial and all other proceedings in this case shall be conducted in

  Courtroom 110 at the United States Courthouse, 299 East Broward Boulevard, Fort

  Lauderdale, Florida. The parties shall adhere to the pre-trial schedule set forth in the

  Court’s prior Scheduling Order (DE [15]).

        Motions in Limine. Each party is limited to filing one motion in limine. If all

  evidentiary issues cannot be addressed in a 20-page memorandum, the parties may seek

  leave to exceed the page limit. The parties are reminded that motions in limine must

  contain the Local Rule 7.1(a)(3) certification.
Case 0:19-cv-62061-AHS Document 22 Entered on FLSD Docket 01/22/2020 Page 2 of 6



         Daubert Motions. Each party is limited to filing one Daubert motion. If all

  evidentiary issues cannot be addressed in a 20-page memorandum, the parties may seek

  leave to exceed the page limit. The parties are reminded that Daubert motions must

  contain the Local Rule 7.1(a)(3) certification.

         Summary Judgment Motions. The parties are reminded that strict compliance

  with Local Rule 56.1 is mandated. Pursuant to Local Rule 56.1(a)(2), a statement of

  material facts must be supported by specific references to pleadings, depositions,

  answers to interrogatories, admissions, and affidavits on file with the Court. In the event

  a responding party fails to controvert a movant’s supported material facts in an opposing

  statement of material facts, the movant’s material facts will be deemed admitted. Local

  Rule 56.1(b). In the interest of judicial economy, in the interest of proper and careful

  consideration of each party’s statement of material facts, and in the interest of determining

  matters on summary judgment on the merits, the Court orders the parties to file any

  statements of material facts as follows:

            1. The moving party shall file a statement of material facts as a separate filing

                from a motion for summary judgment.

            2. Each material fact in the statement that requires evidentiary support shall

                be set forth in an individually numbered paragraph and supported by a

                specific citation. This specific citation shall reference pages (and paragraph

                or line numbers, if applicable) of the cited exhibit(s). When a material fact

                requires evidentiary support, a general citation to an exhibit, without a

                page number or pincite, is not permitted.




                                               2
Case 0:19-cv-62061-AHS Document 22 Entered on FLSD Docket 01/22/2020 Page 3 of 6



           3. Each exhibit referenced in the motion for summary judgment and/or in the

              statement of material facts must be filed on the docket. Exhibits which have

              already been filed on the docket need not be refiled. If a deposition

              transcript is referenced, a complete copy must be filed which includes all

              exhibits. Within twenty-four (24) hours of filing a motion for summary

              judgment, the movant shall separately file an index of the cited exhibits

              which names each exhibit and references the docket entry at which that

              exhibit may be found.

           4. The responding party may file an opposing statement of material facts

              which responds to the moving party’s statement of material facts. A

              responding party’s opposing statement of material facts must specifically

              respond to each statement in the movant’s statement by setting forth each

              of the individually numbered paragraphs contained in the movant’s

              statement and after each paragraph, detail respondent’s response or

              opposition. By way of example:

              Movant’s Statement of Material Facts

              1. Blackacre is a vacant property located at 123 Main Street. Exhibit A ¶ 1.

              2. John Smith owns Blackacre. Exhibit B ¶ 12.

              Respondent’s Opposing Statement of Material Facts

              1. Blackacre is a vacant property located at 123 Main Street. Exhibit A ¶ 1.
                 Admitted that Blackacre is located at 123 Main Street. Exhibit A ¶ 1.
                 Denied that the property is vacant. Exhibit C at 5.

              2. John Smith owns Blackacre. Exhibit B ¶ 12.
                 Denied as phrased. Admitted that the last recorded deed to Blackacre
                 names John Smith. Exhibit B ¶ 12.



                                            3
Case 0:19-cv-62061-AHS Document 22 Entered on FLSD Docket 01/22/2020 Page 4 of 6



             5. Each exhibit referenced in the response to the motion for summary

                judgment and/or in the opposing statement of material facts must be filed

                on the docket. Exhibits which have already been filed on the docket need

                not be refiled. If a deposition transcript is relied upon, a complete copy must

                be filed which includes all exhibits. Within twenty-four (24) hours of filing

                a response to the motion for summary judgment, the responding party shall

                separately file an index of the cited exhibits which names each exhibit and

                references the docket entry at which that exhibit may be found.

             6. In the event that cross motions for summary judgment are filed, the Court

                may order the parties to submit a consolidated statement of material facts

                and responses as appropriate. If cross motions are anticipated, the parties

                may jointly move for an order to file consolidated statements prior to filing

                the motions for summary judgment.

         Jury Instructions and Verdict Form (if applicable). The parties shall submit their

  proposed jury instructions and verdict form jointly, although they need not agree on each

  proposed instruction. Where the parties do not agree on a proposed instruction, that

  instruction shall be set forth in bold type. Instructions proposed only by a plaintiff shall be

  underlined.    Instructions proposed only by a defendant shall be italicized. Every

  instruction must be supported by citation to authority. The parties shall use as a guide the

  Eleventh Circuit Pattern Jury Instructions for Civil Cases, including the directions to

  counsel contained therein. Proposed jury instructions and verdict form, in typed form,

  including substantive charges and defenses, shall be submitted to the Court prior to

  calendar call, in Word format, via e-mail to singhal@flsd.uscourts.gov.




                                                4
Case 0:19-cv-62061-AHS Document 22 Entered on FLSD Docket 01/22/2020 Page 5 of 6



          Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636 and this District’s

  Magistrate Judge Rules, all discovery matters are referred to Judge Alicia O. Valle.

  Furthermore, pursuant to 28 U.S.C. § 636(c)(1), the parties may consent to trial and final

  disposition by Judge Alicia O. Valle. The deadline for submitting consent is April 24,

  2020.

          Discovery. The parties may stipulate to extend the time to answer interrogatories,

  produce documents, and answer requests for admissions. The parties shall not file with

  the Court notices or motions memorializing any such stipulation unless the stipulation

  interferes with the deadlines set forth above. Stipulations that would so interfere may be

  made only with the Court’s approval. See Fed. R. Civ. P. 29. In addition to the documents

  enumerated in Local Rule 26.1(b), the parties shall not file notices of depositions with the

  Court. The parties must make every effort to resolve discovery disputes without requiring

  Court intervention. Strict compliance with the Local Rules is expected, particularly with

  regard to motion practice. See S.D. Fla. L.R. 7.1.

          Discovery Disputes. Judge Alicia O. Valle requires an expedited briefing

  schedule and shortened page limitation for discovery motions (which must contain the

  Local Rule 7.1(a)(3) certification of good faith conference) to prevent delay to the pretrial

  schedule. The parties shall file responses to discovery motions no later than seven (7)

  days after a motion is filed. No replies will be filed unless requested by the Magistrate

  Judge. Any discovery motion and response, including the incorporated memorandum of

  law, shall not exceed ten (10) double-spaced pages. The Court may impose sanctions,

  monetary or otherwise, if it determines discovery is being improperly sought or is being

  withheld in bad faith.




                                               5
Case 0:19-cv-62061-AHS Document 22 Entered on FLSD Docket 01/22/2020 Page 6 of 6
